  Case 7:17-cv-00009-O Document 221 Filed 01/28/19                   Page 1 of 2 PageID 2859


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION


 BRENDA RHAMES,

                        Plaintiff,

                v.                                      Civil No. 7:17-cv-0009-O

 UNITED STATES OF AMERICA, et al.,

                        Defendants.


             NOTICE TO THE COURT OF RESTORATION OF APPROPRIATIONS

       On January 18, 2019, this Court granted Defendant United States of America’s motion for

a stay of all proceedings in the above-captioned case commensurate with the duration of the lapse

of appropriations for the Department of Justice. See ECF No. 220. As of January 25, 2019,

funding was restored through February 15, 2019, for the Department of Justice and the Department

has now resumed its usual civil litigation functions. Pursuant to the Court’s order, the deadline for

responding to Martinez and Garrison’s Verified Motion to Intervene, ECF No. 217, should be

extended by thirty-five (35) days. Accordingly, Defendants now intend to file a response to

Martinez and Garrison’s Verified Motion to Intervene on or before March 15, 2019.

Dated: January 28, 2019                               Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      JOSHUA E. GARDNER
                                                      Special Counsel, Federal Programs Branch

                                                      s/ Kenneth E. Sealls
                                                      KENNETH E. SEALLS
                                                      D.C. Bar #400633
                                                      Trial Attorney
                                                      U.S. Department of Justice
  Case 7:17-cv-00009-O Document 221 Filed 01/28/19                  Page 2 of 2 PageID 2860


                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W., Rm. 11520
                                                     Washington, D.C. 20005
                                                     Tel: (202) 305-1953 — fax: (202) 616-8460
                                                     email: Kenneth.Sealls@usdoj.gov

                                                     Counsel for Defendants


                              CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2019, I electronically filed a copy of the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel for Plaintiff Brenda Rhames and to counsel for Theresa Martinez and Leslie Garrison.

                                                     s/ Kenneth E. Sealls
                                                     KENNETH E. SEALLS
                                                     Trial Attorney
                                                     United States Department of Justice




                                             2
